o Oo TIN NH BR WD YH =

Ww WwW NO NO NY NYO NH NY WN NN YN NO eRe Re me
-e Oo OD FSF ND HD TH FP WO NY K& CO BO BH HT NHN WT BP WH NY KH CO

>
)

 

 

Case 3:19-cr-00537-EMC Document 25 Filed 08/31/20 Page 1 of 2

Robert David Baker, Esq. (CABN 87314)
ROBERT DAVID BAKER, INC.

80 South White Road

San Jose, CA 95127

(408) 251-3400 telephone

(408) 251-3401 facsimile
rbaker@rdblaw.net

Attorney for Defendant

ANUP KAUSHAL

IN THE UNITED STATES DISTRICT COURT
IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, Case No. CR 19-00537 EMC

Plaintiff,

DEFENDANT’S

V. SENTENCING MEMORANDUM
ANUP KAUSHAL,
a/k/a Gurdeep Singh, Sentencing Date: September 2, 2020
a/k/a Anoop Singh Time: 9:00 am

Judge: Edward M. Chen
Defendant.

 

 

I. INTRODUCTION.

Anup Kaushal is a 57 year - old male who illegally entered the United States from India on April
10, 1991, seeking a better life. He has maintained continuous employment in the United States from the
date of his entry and is presently a 50% owner of two Subway franchises opened in 2007 and 2012 on
the Lemoore Naval Air Station, Lemoore California. Mr. Kaushal has been involved in extensive
charitable and community service activities with the Navy and Marines on the airbase, the Lemoore

community, and the United States Olympic Committee. Letters of appreciation have been provided to

 

Defendant’s Sentencing Memorandum; CR 19-00537 EMC
Page 1 of 2

 
So men HD A FP W YH =

BOB WwW NY NY NY WN NY NY NY NN DN KNB ee ew Be es ee Se Ee Le
-m Oo OD FN DN FW NY KH DO Wen DA NH BP WHO KC]

d
d

 

 

Case 3:19-cr-00537-EMC Document 25 Filed 08/31/20 Page 2 of 2

the AUSA and Probation. Mr. Kaushal is married and has three young children in fifth, seventh, and
ninth grades. His wife teaches at a local high school.

He has no criminal history outside of the instant case.

Mr. Kaushal is remorseful for his conduct in obtaining his United States Citizenship through
misrepresentations. Mr. Kaushal entered an early plea to a single count of False Swearing in an
Immigration Matter, a violation of 18 U.S.C. § 1546(a).

Il. Punishment.

Although Mr. Kaushal is not bringing a motion for a downward departure or variance because
his plea agreement precludes his filing those motions, Mr. Kaushal joins in the Probation Officer’s
suggestion that this court consider Mr. Kaushal’s age, active family involvement, franchise ownership,
and lack of criminal history and consider a “downward variance pursuant to 18 U.S.C. § 3553(a) —
history and characteristics of the defendant and nature and circumstances of the crime.”

Therefore, it is respectfully requested that this court sentence Mr. Kaushal to a one-year term of
probation, and a fine of between $5,000 to $10,000. Such a sentence is warranted by the fact that Mr.
Kaushal and his wife will face costly and protracted deportation proceedings, which will impact the
entire family. Given Mr. Kaushal’s exemplary life and accomplishments in the United States, there is
no need for deterrence of criminal conduct or protection of the public, nor concern for his respect for the
law. Therefore, a sentence of a one-year term of probation and a fine of between $5,000 to $10,000

constitutes “just punishment” for Mr. Kaushal’s violation of the law.

Respectfully submitted,

DATED: August 31, 2020 /s/ Robert David Baker
ROBERT BAKER
Attorney for Defendant
Anup Kaushal

 

Defendant’s Sentencing Memorandum; CR 19-00537 EMC
Page 2 of 2

 
